Citation Nr: 1827655	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to in-service herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from May 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this issue in June 2012, May 2016, and in February 2018, for further evidentiary development.  As discussed below, the RO is not in substantial compliance with the Board's February 2018 directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In February 2018, the Board remanded the issue of entitlement to service connection for a heart disability.  The Board acknowledged that in a January 2018 informal hearing presentation, the Veteran's representative raised a new theory of entitlement, asserting that the Veteran's heart disability is directly related to his service-connected diabetes mellitus, Type II.  In light of this new theory, the Board found that a VA addendum opinion was warranted, as the examiner of the most recent VA examination for the Veteran's heart disability in April 2017 did not provide an opinion addressing the possible etiological connection between the Veteran's service-connected diabetes mellitus, Type II, and his heart disability.  The Board also instructed the AOJ to advise the Veteran as to how to substantiate his secondary service connection claim.

Despite returning the case to the Board, the AOJ has not completed the Board's requested development.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Furthermore, the record reflects that the Veteran has not been provided with notice concerning secondary service connection, and such notice should be furnished on remand.  Finally, any outstanding records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the evidentiary requirements necessary to establish secondary service connection.  

2.  Obtain any outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.  

4.  Then return the claims file to the VA examiner who conducted the April 2017 examination for the heart for an addendum opinion.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  If the April 2017 examiner is not available, the claims file should be provided to another medical professional so as to render the requested opinions.  The need for another examination for the heart disability is left to the discretion of the medical professional offering the addendum opinion.  The examiner is asked to furnish an opinion with respect to the following:  

(a) Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's heart disability is proximately due to the Veteran's service-connected diabetes mellitus, Type II?  
(b) Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's heart disability is aggravated (worsened) by the Veteran's service-connected diabetes mellitus, Type II?  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

5.  After any other development deemed appropriate, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

